           Case 2:19-cr-00017-APG-VCF Document 70 Filed 02/18/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-017-APG-VCF

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 JOHN BADEA,

12                 Defendant.

13         This Court finds John Badea pled guilty to Counts 1, 6, and 11 of a 17-Count
14 Criminal Indictment charging him in Count 1 with conspiracy to commit mail fraud in

15 violation of 18 U.S.C. §§ 1341 and 1349; in Count 6 with mail fraud in violation of 18

16 U.S.C. § 1341; and in count 11 with aggravated identity theft in violation of 18 U.S.C. §§

17 1028A(a)(1) with 1028A(c)(5) and 1341. Criminal Indictment, ECF No. 19; Change of Plea,

18 ECF No. __; Plea Agreement, ECF No. __.

19         This Court finds John Badea agreed to the imposition of the in personam criminal
20 forfeiture money judgment of $146,311.27 set forth in the Plea Agreement and the

21 Forfeiture Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 19;

22 Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

23         The in personam criminal forfeiture money judgment is (1) any property, real or
24 personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

25 § 1341, a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and

26 1961(1)(B), or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property,

27 real or personal, which constitutes or is derived from proceeds traceable to a violation of 18

28 U.S.C. §§ 1028A(a)(1) with 1028A(c)(5) and 1341, a specified unlawful activity as defined in
           Case 2:19-cr-00017-APG-VCF Document 70 Filed 02/18/21 Page 2 of 3



 1   18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18 U.S.C. § 1349, conspiracy to commit such

 2   offense, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §

 3   2461(c) and 21 U.S.C. § 853(p).

 4           This Court finds that John Badea shall pay an in personam criminal forfeiture

 5   money judgment of $146,311.27 to the United States of America, not to be held jointly and

 6   severally liable with any codefendants and the collected money judgment amount between

 7   the codefendants is not to exceed $149,101.26 pursuant to Fed. R. Crim. P. 32.2(b)(1) and

 8   (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p).

 9           This Court finds that on the government’s motion, the Court may at any time enter

10   an order of forfeiture or amend an existing order of forfeiture to include subsequently

11   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

12   32.2(b)(2)(C).

13          The in personam criminal forfeiture money judgment complies with Honeycutt v.

14   United States, 137 S. Ct. 1626 (2017).

15           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

16   the United States of America recover from John Badea an in personam criminal forfeiture

17   money judgment of $146,311.27.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record and three certified copies to the United States

20   Attorney’s Office, Attention Asset Forfeiture Unit.

21                     February 18
             DATED _____________________,   2021.
             Nunc Pro Tunc: December 16, 2020.
22

23

24                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                    2
          Case 2:19-cr-00017-APG-VCF Document 70 Filed 02/18/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   November 23, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
